 KAMTECH, INC. 97Kamtech, Inc. and International Brotherhood of Boil-ermakers, Iron Shipbuilders, Blacksmiths, Forg-ers and Helpers, AFLŒCIO. Cases 25ŒCAŒ25047Œ1 and 25ŒCAŒ25047Œ2 May 30, 2003 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER AND ACOSTA On January 31, 2001, the Board issued its initial deci-sion in this case, Kamtech, Inc., 333 NLRB 242 (2001), which in part remanded the findings of Administrative Law Judge Karl H. Buschmann that the Respondent unlawfully refused to hire Mitch Dotson and Robert Young for further consideration in light of FES, 331 NLRB 9 (2000), enfd. 301 F.3d 83 (3d Cir. 2002).1 In his initial decision, the judge had found that the Respon-dent™s supervisor, Wilton Sellers, unlawfully interrogated Dotson and Young about their union background when they applied for hire. Based on his credibility findings, the finding of an unlawful interrogation, and the appli-cants™ extensive work experience, the judge also found that after learning they were union members, Sellers told both applicants they had failed their welding test; that he used the welding test as a pretext to refuse to hire Dotson and Young due to their union affiliation; and that both applicants would have passed the welding test and been hired had Sellers not applied the test in a pretextual man-ner. It was also clear from the judge™s initial findings that the Respondent had job slots for both applicants.  Kam-tech, supra at 248. On October 23, 2001, Administrative Law Judge Karl H. Buschmann issued the attached supplemental deci-sion. The Respondent filed exceptions and a supporting brief. The General Counsel and the Charging Party filed answering briefs, and the Respondent filed reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s findings2 and conclusions, and to adopt the recommended Order.3                                                                                                                     1 The unremanded portions of the Board™s initial decision were en-forced in Kamtech, Inc. v. NLRB, 314 F.3d 800 (6th Cir. 2002). 2 The Respondent has excepted to some of the judge's credibility findings. The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 3 We will substitute a new notice in accordance with our recent deci-sion in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). In his supplemental decision, the judge specifically found that the Respondent, before becoming aware of Dotson™s and Young™s union membership, ﬁhad decided to hire them, provided that they passed the welding test.ﬂ4  The judge then found, based on specific credibil-ity resolutions, that the Respondent pretextually applied the welding test to deny the applicants employment after learning about their union affiliation.  He therefore reaf-firmed his conclusion from the original decision that the Respondent violated Section 8(a)(3) by refusing to hire Dotson and Young. The Respondent™s exceptions are limited to the judge™s credibility findings.  It does not contest the finding of unlawful refusals to hire on any other basis.  According to the Respondent, the Board should credit the testimony of Respondent™s witness, Sellers, rather than the testi-mony of Dotson and Young, find that Sellers did not ask or know about the applicants™ union affiliation, and find that he fairly applied the welding test in failing them. As previously stated, the Board will not reverse a judge™s credibility resolutions unless the clear preponder-ance of all of the relevant evidence convinces us that they are incorrect.5  We agree with the judge, based on the dis-criminatees™ credited testimony that their respective per-formances in the welding test met the applicable standard of proficiency, that the welding text was applied in a pre-textual manner.  The judge also cited ﬁthe odds . . . against Young and Dotson, two highly experienced welders, both failing the same test at the same time and for the same reason.ﬂ  He also emphatically discredited Sellers, whom he found ﬁunconvincing,ﬂ ﬁvague,ﬂ ﬁinconsistent,ﬂ and ﬁuntrustworthy.ﬂ  His finding of pretext was accordingly justified. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Kamtech, Inc., Woodstock, New York, and Owensboro, Kentucky, its officers, agents, successors, and assigns shall take the action set forth in the Order, substituting the attached notice marked ﬁAppendix.ﬂ   4 In fact, as the Respondent has confirmed, Dotson and Young were both paid for the day, notwithstanding the Respondent™s last-minute decision not to hire them. 5 See fn. 2, supra.  In addition, the Sixth Circuit rejected the Respon-dent™s challenge to the judge™s credibility resolution supporting the finding that Sellers unlawfully asked Dotson and Young about their union affiliation.  314 F.3d at 812.  This finding is the law of the case and not subject to further review here. 339 NLRB No. 18  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 98APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to hire applicants for em-
ployment because of 
their union affiliations. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
offer Mitch Dotson and Robert Young employment in 
positions for which they applied, or if such positions no 
longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights and 
privileges, if necessary terminating the service of em-
ployees hired in their stead. 
WE WILL make Mitch Dotson and Robert Young whole 
for any loss of earnings or other benefits suffered as a 

result of the discrimination against them, plus interest. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful re-
fusal to hire Mitch Dotson and Robert Young, and 
WE WILL, within 3 days thereafter, notify them in writing that 
this has been done and that our unlawful conduct will not 

be used against them in any way. 
 KAMTECH  INC.  Michael T. Beck, Esq., 
for the General Counsel. Cameron S. Pierce and Eric Smith, Esqs., of Atlanta, Georgia, for the Respondent. Michael T. Manley, Esq., of Kansas City, Missouri, for the 
Charging Party. 
SUPPLEMENTAL DECISION 
STATEMENT OF THE CASE KARL H. B
USCHMANN, Administrative Law Judge.  On Janu-
ary 31, 2001, the Board issued its Decision and Order affirming 
with modifications, the findings, conclusions of law, and the 
recommended Order in this case,
1 and remanding the allega-tions concerning the refusal to hire Mitch Dotson and Robert 

Young to the judge for further consideration in light of 
FES, 331 NLRB 9 (2000).  The Board accordingly ordered that the 
issue, whether the Respondent vi
olated Section 8(a)(3) and (1) of the Act by refusing to hire
 Dotson and Young, be severed from the rest of the proceeding and be remanded for appropri-
ate action, i.e., a supplemental decision setting forth credibility 
resolutions, findings of fact, conclusions of law, and a recom-
mended Order, as appropriate on remand. I have reconsidered the relevant portions of the record in this case relating to the allegations in the complaint that the Re-
spondent, Kamtech, Inc., ﬁrefused to hire or consider for hire 

applicants for employment M
itch Dotson and Robert Young,ﬂ and I am satisfied that my decision adequately sets forth the 
factual background for an analysis 
of these issues.  To briefly 
recapitulate, Mitch Dotson and Robert Young, members of the 
Boilermakers Union, Local 40, were unemployed in May 1996.  
They went to their union hall in search of work and were told 

that Kamtech was hiring.  They went to the Company™s 
Owensboro, Kentucky project 
and briefly spoke with John 
Webster, piping superintendent.  Webster told them that he 
would call them if welding positions became available and 
made a note of their names.  On or about June 4 or 5, 1996, Johnny Miller, Respondent™s o
ffice manager in Owensboro, 

called Dotson about a welding job for them.  Dotson and 
Young promptly reported at 7 a.m.
 on June 5, 1996, at the con-struction site.  After completing the customary application 
process, they took a welding test administered by Wilmer Sell-
ers, Respondent™s quality control person.  As reflected in my 
decision, Sellers told them that they had failed the test after 
asking them, ﬁAre you all union?ﬂ (Tr. 431, 485). 
The Respondent™s commission of several unfair labor prac-
tices, as found in the underlying 
decision, clearly established 
the Company™s antiunion animus.  The decision also estab-

lished that Sellers, acting as Respondent™s agent, interrogated 
the applicants during the testing.  Sellers™ interrogation of the 
applicants in this regard violated Section 8(a)(1), as articulated 
in my decision and as affirmed by the Board.  That the Respon-
dent refused to hire the two appli
cants is not disputed.  At issue, however, is whether Respondent™s 
reasons relating to the weld-ing test were pretextual or a legitimate business justification. 
In FES, supra at 12, the Board restated the elements that the 
General Counsel must establish to meet its burden of proof in a 
discriminatory refusal to hire case as follows: ﬁ(1) that the re-
spondent was hiring, or had concrete plans to hire, at the time 
of the alleged unlawful conduct; (2) that the applicants had 
experience or training relevant to the announced or generally 
known requirements of the position for hire, or in the alterna-
tive, that the employer has not adhered uniformly to such re-
quirements, or that the requireme
nts were themselves pretextual 
or were applied as a pretext fo
r discrimination; and (3) that antiunion animus contributed to the decision not to hire the 
applicants.ﬂ 
The record clearly shows that Kamtech not only considered 
these applicants for employment, 
but that it had decided to hire                                                           
 1 333 NLRB 242 (2001). 
 KAMTECH, INC. 99them, provided that they passed the welding test.  Element (1) 
has accordingly been established based upon the showing that 
the Respondent had called them for employment.  At the Re-
spondent™s behest, they had reported for work on the morning 
of June 5, 1996.  They had completed the necessary steps in the 
application process, the written 
application, the drug test, and the safety film.   
The final step was the welding test, which relates to element 
(2) and which I found in my decision to have been applied in a 

pretextual manner resulting in the applicants™ dismissal from 
the employment opportunity.  Neither, reopening the record for 
additional testimony, nor subjecting 
the applicants for retesting, can resolve the central issue, whether antiunion animus affected 

Sellers™ judgment during his evaluation of the tests.  That de-termination depends upon the obser
vations by the individuals 
who were present at the time and place of the testing procedure.  
In this regard, the record contains the testimony of Sellers, 
denying the interrogation of the applicants about their union 
affiliation, as well as his version of the welding tests.  Juxta-
posed was the testimony of th
e two applicants who independ-ently recalled the interrogation about the Union and their test-
ing results.  Confronted with 
conflicting testimony, I carefully 
considered the demeanor of the 
witnesses and the nature of the 
testimony, including its plausi
bility and its consistency. 
More specifically, Sellers testified that he required the appli-
cants to weld together or ﬁtackﬂ two steel pipes (coupons), 4 
inches long and 2 inches in diameter, at a 45-degree angle.  His 
instructions to the welders were as follows (Tr. 990):  All I told the welders when theyŠbefore they started 
tacking it up is that I wanted it flush or better on the inside 
of the piece of pipe.  He testified that he examined a weld with a telescopic mirror 
and a flashlight, and that he examined Dotson™s test in the same 

fashion.  He concluded that it was ﬁnot acceptable,ﬂ because ﬁit 
had concave or slip backﬂ (Tr. 
996).  Sellers similarly examined 
Young™s test and also concluded that it was unacceptable for the same reason, ﬁconcavity.ﬂ  
According to Sellers, neither 
applicant protested or expressed any disagreement with his 
conclusions, nor did they reapply to take the test in 30 days, 
even though they were told that they had that option. 
Even assuming the accuracy of Sellers™ testimony that as 
many as 50 percent of the app
licants failed the test, the odds were against Young and Dotson, two highly experienced weld-
ers, both failing the test at the same time and for the same rea-
sons.  Moreover, Sellers™ credibility, aside from his demeanor, 
was compromised when testifyi
ng about another employee who 
had taken a welding test.  Rich
ard Griffin had taken a welding test and passed.  Sellers initially testified unequivocally that he 
administered a welding test to Griffin and that after he tested 
Griffin he ﬁgot hired in.ﬂ  However, when Sellers was con-
fronted during cross-examinati
on with documentary evidence 
to the contrary, he changed his story.  The Company™s official 
welding test form, dated May 
28, 1996, was signed by Ricky 
Osteen on behalf of Kamtech and specifically showed that the 
welding test for Griffin was conducted by Osteen (CP Exh. 6).  
Sellers then testified that both he and Osteen had looked at that 

test, and that both of them had passed the individual.  Accord-ing to Sellers, this was the only test, among other tests con-
ducted that day, which he and Osteen had passed jointly.  Sell-
ers emphatically denied ques
tioning Dotson and Young about 
the Union or even mentioning the Union, but he admitted that 
he may have asked them about th
eir prior welding jobs or about their welding experience on boilers. Seller™s demeanor as a witness was unconvincing.  He dis-played an eagerness to agree with the questions posed by 

Respondent™s counsel.  Except for his expertise in technical areas, his testimony appeared va
gue.  His testimony about the 
testing of Griffin was contradictory and inconsistent.  I find his 
testimony with respect to Young 
and Dotson equally incredible 
and untrustworthy. 
                                                          
Young and Dotson had clear and specific recollections of the 
events.  I find their testimony consistent
2 and credible.  For 
example, Young had carefully
 observed and examined Dotson™s test.  Young testified as follows (Tr. 431):  Well, him and I both looked in it.  With a mirror and 
flashlight you can check the weld on the inside.  We both 
looked in it.  I couldn™t see a thing wrong with it.  I seen a 
lot of welds. So Mr. Sellers come over there.  He looks on it.  He 
takes about 30 or 45 seconds.  
He takes a mirror and flash-light  and the looks all in it, you know.  Takes about 45 

seconds I would say roughly. 
And he turned around to Mitch and I and he saidŠhe 
turned around at this time and he said, ﬁYou all have been 
welding boilers?ﬂ 
And we said, ﬁYes, sir.ﬂ 
He said, ﬁAre you all union?ﬂ 
We said, ﬁYes, sir.ﬂ 
So he justŠat that time, he turns back around to the coupon, looks in it about three seconds and said, ﬁYou 

failed the test.ﬂ  After Young completed his own test, he examined it for 
about 20 to 30 seconds with the mirror and a flashlight and 

concluded that it looked excellent.  But Sellers™ reactions, ac-cording to Young, were as follows (Tr. 432):  So I went and I runŠI put the welding path in my test 
and Mr. Sellers was there.  He
 come over to it.  He looked in it with his mirror glass fo
r about five seconds and he said, ﬁYou failed the test.ﬂ 
 Dotson similarly testified.  He remembered that he com-
pleted his test in 12Œ15 minutes, and he recalled the following 
(Tr. 484):  Well, I got a pen light and a little telescopic mirror and 
I always look the inside because that is where it counts.  If 

the inside is not right, you have got time, you can go back 
and fix it. . . . . It was perfect.  Having completed his test, Dotson asked Sellers to inspect 
the test, and he described Sellers™ reaction as follows (Tr. 485):   2 All witnesses testified pursuant to an order of sequestration. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 100He looked inside and he looked at it pretty close.  I 
don™t knowŠmaybe close to a minute. 
. . . . He said, ﬁAre you union?ﬂ  No, he said, ﬁAre y™all un-
ion?ﬂ  And I said, ﬁYes, but now we are working away 
(phonetic).ﬂ   . . . . He looked back at it maybeŠmaybe for about 20 sec-
onds or even less and he started pointing out two or three 

places that was bad and he showed me.  I never did see 
nothing he was pointing at. . . . He told me he couldn™t accept it. 
 Dotson testified that Sellers™ reaction with respect to 
Young™s test was the same (Tr. 486):  Well, I just kind of stood out of the way and Bob 
started running his test and he got it running and Mr. Sell-
ers just went and he kind peek
ed at Bob™s and told him he couldn™t accept his either. 
 The Respondent has attacked the credibility of these wit-
nesses on several grounds, first, that Young™s testimony ap-
peared inconsistent with Dotson™s recollection that Sellers had 

advised them that they could reapply for the job after 30 days.  
As articulated in my decision, this minor variation in their tes-
timony did not detract from their 
otherwise consistent recollec-tion of the salient facts.  Second, the applicants™ tacit accep-

tance of the test results.  Here, the Respondent ignored Sellers™ 
testimony about his reaction to a failed test, i.e., that he never 
argued with the person who ﬁbustedﬂ him.  Third, that the ap-
plications did not reveal their union background.  The appli-
cants™ intentionally hid their union affiliation, because they 
were concerned about a negative reaction from a nonunion 
employer. 
The scenario clearly shows th
at Sellers™ judgment was influ-
enced by the applicants™ admissions that they were union.  The 

record shows that these applicants were highly skilled.  Young 
testified that he possessed numerous welding certifications in virtually every type of welding, tig, stick, and heliarc, and that 
he had ﬁtaken well over 100 tests, 
welding tests, nuclear tests, nuclear reactors, boilers since 73ﬂ and that he failed only one 
(Tr. 433).  Dotson similarly testif
ied that he had been welding 
since 1978 and had plenty of experience in heliarc and tube 

welding.  When asked if he thought that he failed Sellers™ test, 
he answered clearly, ﬁNo way do I believe I failed it (Tr. 505). 
In sum, I find that the General Counsel has also established 
element (2) in 
FES, supra, that the requirements for the posi-
tions were applied in a pretextual manner.  These highly ex-
perienced welders would clearly ha
ve passed, had the test been considered in an objective manner.  Any doubts in this regard 
should in any case be resolved 
against the interests of the wrongdoer or the Respondent who committed other violations 
of the Act.  I further find that the General Counsel has estab-
lished element (3), that antiuni
on animus contributed to the decision to fail the applicants and not to hire them.  Obviously, 
the Respondent failed to establish that it would have rejected 
these applicants even in the absence of any union considera-
tions.  The factual scenario here is analogous to the Board™s 
decision in Fred™k Wallace & Son, 
331 NLRB 914 (2000), 
finding a violation, where the Respondent offered a position to 
an applicant and retracted the offer on learning about his union 
activity. 
I accordingly conclude that the Respondent violated Section 
8(a)(1) and (3) by refusing to hire the job applicants, Mitch 
Dotson and Robert Young, because of their union affiliations. CONCLUSIONS OF LAW 1.  The Respondent Kamtech, Inc. is an employee engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 2.  The Respondent violated Section 8(a)(1) and (3) of the Act by refusing to hire or cons
ider for hire Mitch Dotson and 
Robert Young because of their union affiliation. 3.  The aforesaid unfair labor practices are unfair labor prac-
tices within the meaning of Sec
tion 2(6) and (7) of the Act. THE REMEDY Having found that the Respondent violated Section 8(a)(1) 
and (3) of the Act, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act.  Having refused to hire or consider 
for hire Mitch Dotson and Robert Young, the Respondent must 
offer them jobs which they were
 denied or, if these jobs no longer exist to substantially e
quivalent positions at new job-sites, if necessary and make them whole for any loss of earn-
ings and other benefits as a result of the discrimination in ac-
cordance with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3ORDER The Respondent, Kamtech, Inc., Woodstock, New York, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from (a)  Failing and refusing to hire
 applicants for employment 
because of their union affiliations. (b)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a)  Within 14 days from the date of this Order, offer Mitch 
Dotson and Robert Young employment in positions for which 
they applied for, if such positi
ons no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority 
or any other rights and privileges;
 if necessary terminating the 
service of employees hired in their stead. 
                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 KAMTECH, INC. 101(b)  Make Mitch Dotson and Robert Young whole for any 
loss of earnings or other benefits suffered as a result of the 
discrimination against them, plus interest. (c)  Within 14 days from the date
 of this Order, remove from its files the following:  any reference to the unlawful refusal to 
hire Mitch Dotson and Robert Young and, within 3 days there-
after, notify the employees in 
writing that this has been done and that the unlawful conduct of the Respondent will not be 
used against them in any way. 
(d)  Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payments re-
cords, timecards, personnel records, and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order. (e)  Within 14 days after service by the Region, post at its fa-
cilities in Woodstock, New York, and Owensboro, Kentucky, 
and all other places where notices customarily are posted, cop-
ies of the attached notice marked ﬁAppendix.ﬂ
4  Copies of the                                                           
                                                                                             
4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in th
e notice reading, ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
notice, on forms provided by the Regional Director for Region 
25, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent immediately 
upon receipt and maintained for 60 consecutive in conspicuous 
places including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced or 
covered by any other material.  
In the event that the Respondent 
to ensure that the notices are not altered, defaced, or covered by 

any other material.  In the event that the Respondent has gone 
out of business or closed the facility involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees and former 
employees employed by the Res
pondent at any time since June 
9, 1997. (f)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
   ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 